DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 01/27/2021 was entered.
Amended claims 1, 11, 16, 32, 35, 41, 46, 57, 89, 99-101, 104, 115, and new claims 117-132 (a set of broader claims) are pending in the present application.
Applicants elected previously the invention of Group I, which drawn to a method for the ex vivo genetic modification of an immune cell using a nucleic acid comprising a sequence encoding a transposase enzyme.
Applicants further elected the following species:  (a) a Super Piggy Bac transposase enzyme; (b) Chimeric Antigen Receptor contains an antigen recognition region comprising a protein scaffold; (c ) a DNA sequence encoding a transposon in the form of a plasmid DNA; (d) an RNA sequence encoding a transposase enzyme; and (e) the total amount of DNA in the electroporation or nucleofection reaction equals or less than 75 ug/mL.
Claims 89, 99-101, and 104 were withdrawn previously from further considerations because they are directed to non-elected inventions.  New claims 125-129 are also withdrawn from further consideration because they are directed to the same non-elected inventions.  Additionally, claims 41 and 115 were also withdrawn previously from further consideration because they are directed to non-elected species.  Similarly, new claims 122 and 131 are also withdrawn from further consideration because they are directed to the same non-elected species.


Response to Amendment
The provisional nonstatutory double patenting rejection over claims of copending Application No. 15/849,545 (reference application) in view of Holmes et al (US 2008/0311095), Williams (US 2015/0275221), Szaboles (US 2013/0058909), Unutmaz (US 2013/0045491) and Yiew et al (US 2002/0042383) with evidenced by Zhao et al (US 2016/0340406) was withdrawn because Application No. 15/849,545 was abandoned. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 11, 32, 35, 57 and 132 are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO 2017/050884; IDS) in view of Lonza Bioresearch (Amaxa 4D-Nucleofector protocol for stimulated human T cells, 5 pages, 2010; IDS), Holmes et al (US 2008/0311095), Williams (US 2015/0275221), Szaboles (US 2013/0058909), Unutmaz (US 2013/0045491) and Hui et al (US 6,187,588) with evidenced by Zhao et al (US 2016/0340406).  This is a new ground of rejection necessitated by Applicant’s amendment. 
a method for high level and stable gene transfer in lymphocytes (e.g., human T lymphocytes obtained from healthy donors), said method comprises introducing into the lymphocytes an mRNA-encoded transposase (e.g., Sleeping Beauty, PiggyBac, Frog Prince) in combination with a minicircle DNA-encoded transposable element (transposon) via electrotransfer such as electroporation and nucleofection, wherein the transposon comprises a transgene encoding an immune receptor (e.g., a T-cell receptor or synthetic chimeric antigen receptor) such that the immune receptor confers specificity for a molecule expressed by a tumor cell (see at least the Abstract; Brief description of the Invention; second paragraph on page 13 continues to last paragraph on page 14; 5th-8th paragraphs on page 15; examples 1-2 and 4-5; Figures 2B and Figure 19).  Hudecek et al taught that the higher gene-transfer rates achieved by the minicircles (MCs) are due to: (a) the longer half-life of minicircles as compared to plasmids, (b)  the easier migration of minicircles through cytoplasm and into the nucleus as compared to plasmids, (c) and the easier mobilization of the transposon from small supercoiled MCs compared to large circular plasmids (page 3, second paragraph).  However, Hudecek et al also stated clearly “Accordingly to the invention, these effects are not limited to minicircles but also apply to any other DNA encoding a transposable element containing an expression cassette for a transgene, provided that such DNA has a smaller size than a conventional plasmid which is suitable as a donor plasmid for transposable elements” (page 3, third paragraph).  Hudecek et al also taught the use of mRNA as a source of the transposase has two advantages:  (a) because the transposase supplied by the mRNA is short-lived, there is a lower risk that already integrated transposons are re-mobilized; and (b) the supply of the transposase as mRNA eliminates the risk of unintentional integration of a transposase expression cassette into the host genome, which could lead to uncontrollable, continuous transposition of genomically integrated transposons (page 4, third paragraph).  Nevertheless, Hudecek et al also taught that any potential source of transposase, including and not limited to mRNA, plasmid-DNA, minicircle-DNA, linear DNA and polypeptide can be used to deliver a transgene into a lymphocyte (page 14, first paragraph; page 15, last full paragraph).  Hudecek et al also stated explicitly and clearly “According to the invention, the lower amounts of transfected minicircle DNA (as compared to plasmid DNA) contribute to the reduction in toxicity achieved by the minicircles.  Again, this effect is not limited to minicircles but also applies to any other DNA encoding a transposable element containing an expression cassette for a transgene, provided that such DNA has a smaller size than a conventional plasmid which is suitable as a donor plasmid for transposable elements” (a bridging paragraph between pages 3-4).  Hudecek et al also disclosed that the human T cells can be activated with anti-CD3/anti-CD28 microbeads (Life Technology)/anti-CD3/anti-CD28 beads (Dynal) for about 36 hours or unactivated prior to transfection using a 4D-nucleofector from Lonza (Koln) (Examples 1-2 and 5; Brief description of Figure 2 on pages 5-6; page 46, last paragraph).  Hudecek et al also taught in an exemplification that following transfection, T cells were rested in the presence of recombinant IL-2 (50U/ml) overnight and then stimulated with irradiated CD19+ Raji lymphoma cells (effector:target ratio = 1:7) and expanded with control T cells were mocked transfected, rested and stimulated with anti-CD3/anti-CD28 beads (Dynal) and expanded (Example 2, page 41, second last paragraph).  In another exemplification, 2x106 anti-CD3/anti-CD28 microbead activated CD8+ T-cells were nucleofected with 1 ug of SB100X DNA  + 1ug of pT2 (P-P Plasmids), MC-DNAs (MC-MC) in equimolar amounts as P-P, or mRNA SB100X and MC-CD19 CAR (mRNA-MC) at various ratios with the same amount of MC as in MC-MC using a 4D-Nucleofector device in nucleofection buffer/supplement containing plasmid DNA, minicircle DNA and/or mRNA (last paragraph on page 5 continues to first paragraph on page 6; last paragraph on page 29; first full paragraph on page 36; Fig. 2B-C).  Hudecek et al also stated clearly “Superior transposition rates were found with the mRNA-MC combination compared to plasmids at all ratios (Fig.2B, C)” (page 36, top of first full paragraph).  In example 5, Hudecek et al also demonstrated titration of transposon copy number in the genome of T cells after Sleeping Beauty-mediated transposition using SB100X-encoding MC and CD19-CAR-encoding MC with 1x106 anti-CD3/anti-CD28 bead activated T-cells and a 4D-Nucleofector device according to the manufacturer’s instruction (Lonza); and they found that the average transposon copy number in the genome of T cells is about 2.8 when 31 ng of SB100X MC DNA and 37.5 ng of CD19-CAR MC DNA of MC-DNA vectors were used for transfection (last paragraph on page 46; pages 48-49 and Figure 19A-C).  Hudecek et al further stated “In summary, these data demonstrate that the amount of MC-encoded SB100X and MC-encoded CD19-CAR that is transfected into T cells can be titrated to obtain a desired gene-transfer rate, a desired transgene expression level and a desired gene copy number.  This is useful to fine-tune the gene copy number (i.e. transposon copy number) to a desired number – e.g. to lower the gene copy number to reduce the number of genomic insertions and thus the risk for genotoxicity and insertional mutagenesis; to increase the gene copy number to increase the level of transgene expression; to lower or increase transgene expression to obtain optimal functional output- e.g. to lower or increase CAR expression to obtain optimal functional output of CAR-modified T cells” (last 2 lines on page 48 continue first paragraph on page 49).  
Hudecek et al did not teach explicitly a method for ex vivo genetic modification of T lymphocytes comprising the steps of: stimulating the T lymphocytes for at least 48 hours with anti-CD3 anti-CD28 Human T-Expander CD3/CD28 beads prior to electroporation/nucleofection; culturing the T lymphocytes immediately following electroporation/nucleofection with IL-7 at a concentration of 20 ng/ml, IL-15 at a concentration of 20 ng/ml, anti-CD3 anti-CD28 Human T-Expander CD3/CD28 beads and at least one of Z-VAD-FMK and Z-IETD-FMK; as well as using a plasmid encoding a transposon that comprises an origin of replication and wherein a total amount of DNA comprising an amount of a DNA encoding the transposon is equal to or less than 5 ug per 100 uL of an electroporation or nucleofection reaction and at a concentration equal to or less than 50 ug/mL.
Although Hudecek et al did not disclose the exact electroporation or nucleofection reaction volume used to transfect T-cells with Lonza 4D-Nucleofector according to the manufacturer’s instructions, before the effective filing date of the present application (02/26/2016) Lonza BioResearch already disclosed a 4D-Nucleofector protocol for stimulated human T cells, in which the 4D-Nucleofector system can be performed in a 100 ul single nucleocuvette for 1-5x106 cells or in a 20 ul nucleocuvette strip for 1x106 cells or for 5x105 cells with slightly reduced transfection efficiency and viability (Product Description on page 1; Nucleofection section on page 3; and particularly Tables 1-2 on page 5).  The protocol also taught after nucleofection, human T cells can be stimulated with anti-CD3/anti-CD28 antibody-coated plates (page 3, section titled “Post Nucleofection”). 
Additionally, Holmes et al already taught in an exemplification that primary human T lymphocytes were activated with Dynalbead CD3/CD28 (Invitrogen) at 370C and 5% CO2 for 15 to 48 hours prior to transduction with a recombinant adenoviral vector (Example 1, particularly paragraphs [0123]-[0124]).    Holmes et al also stated “The present invention derives from the surprising finding that a T cell co-stimulatory signal, unlike other forms of T cell activation, significantly improves adenoviral-mediated transduction of T cells with exogenous nucleic acids and, more importantly, produces high expression levels of encoded exogenous nucleic acids” (paragraph [0007]), and “A further step of the present methods involves exposing the activated cells to a vector carrying exogenous genetic material to be expressed.  The term “vector” as used herein refers to a carrier nucleic acid molecule into which a nucleic acid sequence can be inserted for introduction into a cell, where, in some embodiments, it can be replicated….In more preferred embodiments, the vector is an adenoviral expression vector” (paragraphs [0038]-[0039]).
Moreover before the effective filing date of the present application, Williams also taught replicative minicircle vectors with improved expression and more efficiently manufactured for various applications such as gene therapy and genetic immunization, including a eukaryotic replicative minicircle expression plasmid vector comprising: i) a eukaryotic region encoding a gene of interest and comprising an intron, a spacer region linking the 5’ and 3’ ends of the eukaryotic region, said spacer region is less than 500 basepairs in length, and with iii) a bacterial replication origin and a RNA selectable marker positioned separately within said intron, 3’UTR or the spacer region linking the 5’ and 3’ ends of the eukaryotic region sequences, and wherein said bacterial replication origin and said RNA selectable marker are not both positioned within a single intron, spacer region or 3’UTR (Summary of the Invention; particularly at least paragraphs [0010]-[0025] and [0037]).
Additionally, Szabolcs also taught a method for enhancing ex vivo proliferation of a T cell population comprising contacting the T cell population with IL-7 and anti-CD3/CD28 antibody to activate and expand the T-cell population (see at least the Abstract; Summary; paragraphs [0024], [0033], [0037], [0046] and [0065]).  Szabolcs stated explicitly “While it is shown below in the Examples that T cells may be contacted with beads with anti-CD3/CD28 antibodies, it is envisioned that the antibodies may be presented on surfaces including but not limited to particles, beads, and cells” (paragraph [0024]); “In embodiments comprising one or more agents attached to a substrate such as, for example ClinExVivo Dynabeads (Dynal/Invitrogen Corp.), an excess number of beads per cell in culture can be provided…Similarly the amount of IL-7 contacted with the T cell population can vary from about 0.01 ng to about 100 mg/mL, or in some embodiments from about 1.0 ng to about 100 ng/mL, or about 1.0 ng to about 10.0 ng/mL” (paragraph [0033]); and “In some embodiments, the method comprises priming a T cell population with an amount of IL-15, IL-12, and IL7” (paragraph [0037]).  In an exemplification, Szabolcs disclosed T cells were first CD3/CD28-expanded in the presence of IL-2 and IL7 over 14 days and thereafter were primed/sensitized against 2 killed leukemia cell lines in parallel culture in the presence of IL-12, IL-7, and IL-15 (5 ng/mL of IL-7, 5 ng/mL IL-15, and 10 ng/mL IL-12 (all from R&D Systems)” (paragraph [0065]).
Moreover, Unutmaz also disclosed a method for promoting function, activation and proliferation of T helper lymphocytes by incubating the population of T cells in the presence of one or more, two or more or three of IL-2, IL-7 and IL-15 in a serum-free culture medium at a concentration of at least 0.1 ng/mL, 0.5 ng/mL, 1.0 ng/mL, 2.0 ng/mL, 3.0 ng/mL, 5.0 ng/mL, 10.0 ng/mL, 15.0 ng/mL, 20 ng/mL, 30 ng/mL, 50.0 ng/mL or more (see at least the Abstract; particularly paragraphs [0015] and [0021]).
Furthermore, before the effective filing date of the present application Hui et al also taught a method for increasing efficiency of transfection of cells by incubating the transfected cells with an inhibitor of apoptosis such as a caspase inhibitor (Abstract and Summary of the Invention).  Hui et al stated clearly “The method is based on the unexpected finding that DNA-uptake induce apoptosis, and comprises the steps of exposing the transfected cells to inhibitors of apoptosis.  The cells may be exposed to the apoptosis inhibitors during and/or after transfection” (col. 2, lines 18-22); and “The inhibitor is added to the culture medium during post-pulse incubation.  The inhibitor of apoptosis may also be present during electroporation….The caspase inhibitors include, but are not limited to, fluoromethyl ketone (FMK), and its various derivatives…and include, Z-VAD-FMK, Z-DEVD-FMK, Boc-Asp-FMK, Z-IETD-FMK, Z-YVED-FMK...” (col. 5, lines 9-23).
using SB100X mRNA instead of SB100X MC DNA to titrate and/or incorporate a desired transposon copy number in the genome of stimulated human T cells via a 4D-Nucleofector device according to the manufacturer’s instruction at a minimum in a 20 uL nucleocuvette, including using 37.5 ng or less of CD19-CAR MC DNA/other transposon DNA (total DNA amount of 37.5 ng at a concentration of 37.5 ng/20uL or 0.1875 ug/100uL or 1.88 ug/mL or less) to obtain an average 2.8 transposon or less (e.g., 1 transposon copy number) in the genome of human T cells; as well as stimulating the T lymphocytes for 48 hours with anti-CD3 anti-CD28 Human T-Expander CD3/CD28 beads prior to electroporation/nucleofection, using a eukaryotic replicative minicircle expression vector with improved expression and more efficiently manufactured for encoding a transposon and culturing/stimulating/activating the T lymphocytes immediately following electroporation/nucleofection with IL-7 at a concentration of 20 ng/ml, IL-15 at a concentration of 20 ng/ml, anti-CD3 anti-CD28 Human T-Expander CD3/CD28 beads and at least one of Z-VAD-FMK and Z-IETD-FMK, in light of the teachings of Amaxa 4D-Nucleofector protocol from Lonza, Holmes et al, Williams, Szaboles, Unutmaz and Hui et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because: (i) Lonza BioResearch already disclosed a 4D-Nucleofector protocol for stimulated human T cells, in which the 4D-Nucleofector system can be performed in a 100 ul single nucleocuvette for 5-10x106 cells or in a 20 ul nucleocuvette strip for 1x106 cells or for 5x105 cells with slightly reduced transfection efficiency and viability, and that after nucleofection human T cells can be stimulated with antiCD3/antiCD28 antibody-coated plates; (ii) Holmes et al already taught successfully by exemplification that primary human T lymphocytes were activated with Dynalbead CD3/CD28 (Invitrogen) at 370C and 5% CO2 for 15 to 48 hours prior to transduction with a recombinant adenoviral vector; (iii) the replicative minicircle plasmid vector of Williams has improved expression and more efficiently manufactured; (iv) Szabolcs already taught a method for enhancing ex vivo proliferation of a T cell population comprising contacting the T cell population with IL-7 and anti-CD3/CD28 antibody to activate and expand the T-cell population, wherein the amount of IL-7 contacted with the T cell population can vary from about 1.0 ng to about 100 ng/mL and the T cell population can also be primed/activated with IL-15, IL-12, and IL7; (v) Unutmaz also disclosed a method for promoting function, activation and proliferation of T helper lymphocytes by incubating the population of T cells in the presence of IL-7 and IL-15 in a serum-free culture medium at a concentration of at least 20 ng/mL; and (vi) Hui et al already taught increasing the efficiency of cell transfection by incubating cells with caspase inhibitors such as Z-VAD-FMK and Z-IETD-FMK during electroporation and/or during post-pulse incubation.  Moreover, please noting that the primary Hudecek reference already taught various advantages of using mRNA as a source of the transposase, such as a lower risk of remobilizing already integrated transposons and eliminating the risk of unintentional integration of a transposase expression cassette into the host cell genome which could lead to uncontrollable, continuous transposition of genomically integrated transposons.  Furthermore, Hudecek et al to obtain a desired gene-transfer rate, a desired transgene expression level and a desired gene copy number.  This is useful to fine-tune the gene copy number (i.e. transposon copy number) to a desired number – e.g. to lower the gene copy number to reduce the number of genomic insertions and thus the risk for genotoxicity and insertional mutagenesis”.  Finally, the primary Hudecek reference also taught explicitly and clearly at least that human T cells can be activated with anti-CD3/anti-CD28 microbeads (Life Technology)/anti-CD3/anti-CD28 beads (Dynal) for about 36 hours prior to transfection using a 4D-nucleofector from Lonza (Koln).  The anti-CD3/anti-CD28 beads from Dynal, Dynalbead CD3/CD28 (Invitrogen) and/or ClinExVivo Dynabeads (Dynal/Invitrogen Corp.) as taught by the primary Hudecek reference, the Holmes reference and the Szaboles reference, respectively, are also known as  Dynabeads Human T-Expander CD3/CD28 from the same manufacturer (Invitrogen Dynal, Oslo, Norway) which are immunomagnetic beads to which CD3-specific and CD28-specific monoclonal antibodies had been conjugated as evidenced by the teachings of Zhao et al (see at least top of paragraph [0369]).  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz and Hui et  al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz and Hui et al as ex-vivo genetic modification method for an immune cell of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO 2017/050884; IDS) in view of Lonza Bioresearch (Amaxa 4D-Nucleofector protocol for stimulated human T cells, 5 pages, 2010; IDS), Holmes et al (US 2008/0311095), Williams (US 2015/0275221), Szaboles (US 2013/0058909), Unutmaz (US 2013/0045491) and Hui et al (US 6,187, 588) with evidenced by Zhao et al (US 2016/0340406) as applied to claims 1, 11, 32, 35, 57 and 132 above, and further in view of Ostertag et al (US 8,399,643; IDS).
The combined teachings of Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz and Hui et al were presented above.  However, none of the cited references teaches specifically using the encoded transposase enzyme comprising an amino acid sequence at least 75% identical to SEQ ID NO: 1 (Super piggyBac transposase) of the present application.
Before the effective filing date of the present application, Ostertag et al already disclosed nucleic acids encoding hyperactive piggyBac transposases, including a nucleic acid of SEQ ID NO: 101 that encodes a hyperactive piggyBac transposase having an amino acid sequence that is 99.8% identical to SEQ ID NO: 1 of the present application; and using the same encoded hyperactive piggyBac transposase to generate a non-human transgenic animal as well as for gene therapy (see at least the Abstract; 
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz and Hui et al by also using a hyperactive piggyBac transposase encoded by SEQ ID NO: 101 for stable integration of a transgene into human T lymphocytes, in light of the teachings of Ostertag et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Ostertag et al already disclosed nucleic acids encoding hyperactive piggyBac transposases, including a nucleic acid of SEQ ID NO: 101 that encodes a hyperactive piggyBac transposase having an amino acid sequence that is 99.8% identical to SEQ ID NO: 1 of the present application; and successfully using the same encoded hyperactive piggyBac transposase to generate a non-human transgenic animal as well as for gene therapy.  Moreover, the primary Hudecek reference already taught explicitly using an mRNA-encoded transposase that includes Sleeping Beauty or PiggyBac.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz, Hui et al and Ostertag et al, coupled with a high level of skill of an ordinary skilled artisan in the relevant prior art.
The modified method resulting from the combined teachings of Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz, Hui et al and Ostertag 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 35 and 46 (embodiment of a protein scaffold comprising or consisting of Centyrin) are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO 2017/050884; IDS) in view of Lonza Bioresearch (Amaxa 4D-Nucleofector protocol for stimulated human T cells, 5 pages, 2010; IDS), Holmes et al (US 2008/0311095), Williams (US 2015/0275221), Szaboles (US 2013/0058909), Unutmaz (US 2013/0045491) and Hui et al (US 6,187,588) with evidenced by Zhao et al (US 2016/0340406) as applied to claims 1, 11, 32, 35, 57 and 132 above, and further in view of Pule et al (WO 2017/137758; IDS).
The combined teachings of Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz and Hui et al were presented above.  However, none of the cited references teaches specifically at least that the encoded chimeric antigen receptor (CAR) comprising an antigen recognition region comprising a protein scaffold comprising or consisting of Centyrin. 
Before the effective filing date of the present application, Pule et al already disclosed a chimeric antigen receptor (CAR) signaling system comprising a single domain binder that is a fibronectin artificial antibody scaffold or a centyrin, a vector comprising a nucleic acid sequence encoding the same CAR signaling system in the form of a transposon; and an immune cell such as a T cell comprising the same vector (see at least the Abstract; Summary of aspects of the invention; particularly page 9, line 7-33; page 10, line 20, line 28; page 18, lines 14-15; page 19, lines 16-17).  Pule et al also taught that the CAR signaling system comprises: (i) a receptor component comprising an antigen binding domain which is capable of binding a tumor associated antigen (TAA) such as CD19, CD20, CD33, EGFR, (ii) a transmembrane domain (e.g., CD28 derived transmembrane domain for good receptor activity), (iii) a spacer sequence connecting the antigen-binding domain with the transmembrane domain in the receptor component (e.g., IgG1 hinge or a human CD8 stalk  or the mouse CD8 stalk), and (iv) an intracellular signaling component comprising a signaling domain which may comprise one or more of the following endodomains: CD3ζ endodomain, CD28 endodomain, 41BB endodomain and OX40 endodomain), in which interaction between the receptor component and intracellular signaling component is disrupted by the presence of an agent (e.g., small molecule such as a steroid, methotrexate, caffeine, cocaine or an antibiotic) (Summary of aspects of the Invention; particularly page 10, second paragraph; page 29, second paragraph continues to fifth paragraph on page 33; Table 1 on page 30, and Figures 1 and 3).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz and Hui et al by also using an encoded chimeric antigen receptor signaling system of Pule et al as presented above.
a chimeric antigen receptor (CAR) signaling system comprising a single domain binder that is a fibronectin artificial antibody scaffold or a centyrin, a vector comprising a nucleic acid sequence encoding the same CAR signaling system in the form of a transposon; and an immune cell such as a T cell comprising the same vector.
The modified method resulting from the combined teachings of Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz, Hui et al and Pule et al as set forth above has the same method steps and starting materials as those from the claimed method of the present application, and therefore it would be indistinguishable from the method as claimed.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Hudecek et al, Lonza Bioresearch, Holmes et al, Williams, Szaboles, Unutmaz, Hui et al and Pule et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant prior art.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

 New claims 117-118, 120-121 and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO 2017/050884; IDS) in view of Lonza Bioresearch (Amaxa 4D-Nucleofector protocol for stimulated human T cells, 5 pages, 2010; IDS).  This is a new ground of rejection necessitated by Applicant’s amendment.  
a method for high level and stable gene transfer in lymphocytes (e.g., human T lymphocytes obtained from healthy donors), said method comprises introducing into the lymphocytes an mRNA-encoded transposase (e.g., Sleeping Beauty, PiggyBac, Frog Prince) in combination with a minicircle DNA-encoded transposable element (transposon) via electrotransfer such as electroporation and nucleofection, wherein the transposon comprises a transgene encoding an immune receptor (e.g., a T-cell receptor or synthetic chimeric antigen receptor) such that the immune receptor confers specificity for a molecule expressed by a tumor cell (see at least the Abstract; Brief description of the Invention; second paragraph on page 13 continues to last paragraph on page 14; 5th-8th paragraphs on page 15; examples 1-2 and 4-5; Figures 2B and Figure 19).  Hudecek et al taught that the higher gene-transfer rates achieved by the minicircles (MCs) are due to: (a) the longer half-life of minicircles as compared to plasmids, (b)  the easier migration of minicircles through cytoplasm and into the nucleus as compared to plasmids, (c) and the easier mobilization of the transposon from small supercoiled MCs compared to large circular plasmids (page 3, second paragraph).  However, Hudecek et al also stated clearly “Accordingly to the invention, these effects are not limited to minicircles but also apply to any other DNA encoding a transposable element containing an expression cassette for a transgene, provided that such DNA has a smaller size than a conventional plasmid which is suitable as a donor plasmid for transposable elements” (page 3, third paragraph).  Hudecek et al also taught the use of mRNA as a source of the transposase has two advantages:  (a) because the transposase supplied by the mRNA is short-lived, there is a lower risk that already integrated transposons are re-mobilized; and (b) the supply of the transposase as mRNA eliminates the risk of unintentional integration of a transposase expression cassette into the host genome, which could lead to uncontrollable, continuous transposition of genomically integrated transposons (page 4, third paragraph).  Nevertheless, Hudecek et al also taught that any potential source of transposase, including and not limited to mRNA, plasmid-DNA, minicircle-DNA, linear DNA and polypeptide can be used to deliver a transgene into a lymphocyte (page 14, first paragraph; page 15, last full paragraph).  Hudecek et al also stated explicitly and clearly “According to the invention, the lower amounts of transfected minicircle DNA (as compared to plasmid DNA) contribute to the reduction in toxicity achieved by the minicircles.  Again, this effect is not limited to minicircles but also applies to any other DNA encoding a transposable element containing an expression cassette for a transgene, provided that such DNA has a smaller size than a conventional plasmid which is suitable as a donor plasmid for transposable elements” (a bridging paragraph between pages 3-4).  Hudecek et al also disclosed that the human T cells can be activated with anti-CD3/anti-CD28 microbeads (Life Technology)/anti-CD3/anti-CD28 beads (Dynal) for about 36 hours or unactivated prior to transfection using a 4D-nucleofector from Lonza (Koln) (Examples 1-2 and 5; Brief description of Figure 2 on pages 5-6; page 46, last paragraph).  Hudecek et al also taught in an exemplification that following transfection, T cells were rested in the presence of recombinant IL-2 (50U/ml) overnight and then stimulated with irradiated CD19+ Raji lymphoma cells (effector:target ratio = 1:7) and expanded with control T cells were mocked transfected, rested and stimulated with anti-CD3/anti-CD28 beads (Dynal) and expanded (Example 2, page 41, second last paragraph).  In another exemplification, 2x106 anti-CD3/anti-CD28 microbead activated CD8+ T-cells were nucleofected with 1 ug of SB100X DNA  + 1ug of pT2 (P-P Plasmids), MC-DNAs (MC-MC) in equimolar amounts as P-P, or mRNA SB100X and MC-CD19 CAR (mRNA-MC) at various ratios with the same amount of MC as in MC-MC using a 4D-Nucleofector device in nucleofection buffer/supplement containing plasmid DNA, minicircle DNA and/or mRNA (last paragraph on page 5 continues to first paragraph on page 6; last paragraph on page 29; first full paragraph on page 36; Fig. 2B-C).  Hudecek et al also stated clearly “Superior transposition rates were found with the mRNA-MC combination compared to plasmids at all ratios (Fig.2B, C)” (page 36, top of first full paragraph).  In example 5, Hudecek et al also demonstrated titration of transposon copy number in the genome of T cells after Sleeping Beauty-mediated transposition using SB100X-encoding MC and CD19-CAR-encoding MC with 1x106 anti-CD3/anti-CD28 bead activated T-cells and a 4D-Nucleofector device according to the manufacturer’s instruction (Lonza); and they found that the average transposon copy number in the genome of T cells is about 2.8 when 31 ng of SB100X MC DNA and 37.5 ng of CD19-CAR MC DNA of MC-DNA vectors were used for transfection (last paragraph on page 46; pages 48-49 and Figure 19A-C).  Hudecek et al further stated “In summary, these data demonstrate that the amount of MC-encoded SB100X and MC-encoded CD19-CAR that is transfected into T cells can be titrated to obtain a desired gene-transfer rate, a desired transgene expression level and a desired gene copy number.  This is useful to fine-tune the gene copy number (i.e. transposon copy number) to a desired number – e.g. to lower the gene copy number to reduce the number of genomic insertions and thus the risk for genotoxicity and insertional mutagenesis; to increase the gene copy number to increase the level of transgene expression; to lower or increase transgene expression to obtain optimal functional output- e.g. to lower or increase CAR expression to obtain optimal functional output of CAR-modified T cells” (last 2 lines on page 48 continue first paragraph on page 49).  
Although Hudecek et al did not disclose the exact electroporation or nucleofection reaction volume used to transfect T-cells with Lonza 4D-Nucleofector according to the manufacturer’s instructions, before the filing date of the present application Lonza BioResearch already disclosed a 4D-Nucleofector protocol for stimulated human T cells, in which the 4D-Nucleofector system can be performed in a 100 ul single nucleocuvette for 1-5x106 cells or in a 20 ul nucleocuvette strip for 1x106 cells or for 5x105 cells with slightly reduced transfection efficiency and viability (Product Description on page 1; Nucleofection section on page 3; and particularly Tables 1-2 on page 5). 
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to use a corresponding mRNA encoding SB100X along with 37.5 ng or less of CD19-CAR MC DNA/other transposon DNA (total DNA amount of 37.5 ng or less) at a minimum in a 20 uL transfection reaction volume (187.5 ng/100 uL or 1.875 ug/mL or less) in the Lonza 4D-Nucleofector device with a predictable expectation of success to obtain an average desirable 2.8 transposon copy number or less such as 1 transposon copy number in the genome of T cells since Hudecek et al already taught various advantages of using mRNA as a source of the transposase, such as a lower risk of remobilizing to obtain a desired gene-transfer rate, a desired transgene expression level and a desired gene copy number.  This is useful to fine-tune the gene copy number (i.e. transposon copy number) to a desired number – e.g. to lower the gene copy number to reduce the number of genomic insertions and thus the risk for genotoxicity and insertional mutagenesis”.
The modified method resulting from the combined teachings of Hudecek et al, and Lonza Bioresearch as presented above is indistinguishable from an ex-vivo genetic modification method for an immune cell of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

New claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO 2017/050884; IDS) in view of Lonza Bioresearch (Amaxa 4D-Nucleofector protocol for stimulated human T cells, 5 pages, 2010; IDS) as applied to claims 117-118, 120-121 and 124 above, and further in view of Ostertag et al (US 8,399,643; IDS).
The combined teachings of Hudecek et al and Lonza Bioresearch were presented above.  However, none of the cited references teaches specifically using the encoded transposase enzyme comprising an amino acid sequence at least 75% identical to SEQ ID NO: 1 (Super piggyBac transposase) of the present application.
Before the effective filing date of the present application, Ostertag et al already disclosed nucleic acids encoding hyperactive piggyBac transposases, including a nucleic acid of SEQ ID NO: 101 that encodes a hyperactive piggyBac transposase having an amino acid sequence that is 99.8% identical to SEQ ID NO: 1 of the present application; and using the same encoded hyperactive piggyBac transposase to generate a non-human transgenic animal as well as for gene therapy (see at least the Abstract; Summary of the Invention; col. 19, lines 20-53; SEQ ID NO: 101, and attached sequence search).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Hudecek et al and Lonza Bioresearch by also using a hyperactive piggyBac transposase encoded by SEQ ID NO: 101 for stable integration of a transgene into human T lymphocytes, in light of the teachings of Ostertag et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Ostertag et al already disclosed nucleic acids encoding hyperactive piggyBac transposases, including a nucleic acid of SEQ ID NO: 101 that encodes a hyperactive piggyBac transposase having an amino acid sequence that is 99.8% identical to SEQ ID NO: 1 of the present application; and successfully using the same encoded hyperactive piggyBac transposase to generate a non-human transgenic animal as well as for gene therapy.  Moreover, the primary Hudecek reference an mRNA-encoded transposase that includes Sleeping Beauty or PiggyBac.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Hudecek et al, Lonza Bioresearch and Ostertag et al, coupled with a high level of skill of an ordinary skilled artisan in the relevant prior art.
The modified method resulting from the combined teachings of Hudecek et al, Lonza Biorearch and Ostertag et al as set forth above has the same method step and starting materials as those from the claimed method of the present application, and therefore it would be indistinguishable from the method as claimed.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

New claims 121 and 123 (embodiment of a protein scaffold comprising or consisting of Centyrin) are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO 2017/050884; IDS) in view of Lonza Bioresearch (Amaxa 4D-Nucleofector protocol for stimulated human T cells, 5 pages, 2010; IDS) as applied to claims 117-118, 120-121 and 124 above, and further in view of Pule et al (WO 2017/137758; IDS).
The combined teachings of Hudecek et al and Lonza Bioresearch were presented above.  However, none of the cited references teaches specifically at least that the encoded chimeric antigen receptor (CAR) comprising an antigen recognition region comprising a protein scaffold comprising or consisting of Centyrin. 
a chimeric antigen receptor (CAR) signaling system comprising a single domain binder that is a fibronectin artificial antibody scaffold or a centyrin, a vector comprising a nucleic acid sequence encoding the same CAR signaling system in the form of a transposon; and an immune cell such as a T cell comprising the same vector (see at least the Abstract; Summary of aspects of the invention; particularly page 9, line 7-33; page 10, line 20, line 28; page 18, lines 14-15; page 19, lines 16-17).  Pule et al also taught that the CAR signaling system comprises: (i) a receptor component comprising an antigen binding domain which is capable of binding a tumor associated antigen (TAA) such as CD19, CD20, CD33, EGFR, (ii) a transmembrane domain (e.g., CD28 derived transmembrane domain for good receptor activity), (iii) a spacer sequence connecting the antigen-binding domain with the transmembrane domain in the receptor component (e.g., IgG1 hinge or a human CD8 stalk  or the mouse CD8 stalk), and (iv) an intracellular signaling component comprising a signaling domain which may comprise one or more of the following endodomains: CD3ζ endodomain, CD28 endodomain, 41BB endodomain and OX40 endodomain), in which interaction between the receptor component and intracellular signaling component is disrupted by the presence of an agent (e.g., small molecule such as a steroid, methotrexate, caffeine, cocaine or an antibiotic) (Summary of aspects of the Invention; particularly page 10, second paragraph; page 29, second paragraph continues to fifth paragraph on page 33; Table 1 on page 30, and Figures 1 and 3).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Pule et al already disclosed successfully a chimeric antigen receptor (CAR) signaling system comprising a single domain binder that is a fibronectin artificial antibody scaffold or a centyrin, a vector comprising a nucleic acid sequence encoding the same CAR signaling system in the form of a transposon; and an immune cell such as a T cell comprising the same vector.
The modified method resulting from the combined teachings of Hudecek et al, Lonza Bioresearch, and Pule et al as set forth above has the same method step and starting materials as those of the presently claimed method, and therefore it would be indistinguishable from the method as claimed.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Hudecek et al, Lonza Bioresearch, and Pule et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant prior art.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

New claim 130 is rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO 2017/050884; IDS) in view of Lonza Bioresearch (Amaxa 4D-Nucleofector protocol for stimulated human T cells, 5 pages, 2010; IDS) as applied to claims 117-118, 120-121 and 124 above, and further in view of Williams (US 2015/0275221).
However, none of the cited references teaches specifically that a DNA sequence encoding the transposon is a plasmid DNA (normally containing an origin of replication).
Before the effective filing date of the present application, Williams already taught replicative minicircle plasmid vectors with improved expression and more efficiently manufactured for various applications such as gene therapy and genetic immunization, including a eukaryotic replicative minicircle expression plasmid vector comprising: i) a eukaryotic region encoding a gene of interest and comprising an intron, a 3’UTR and 5’ and 3’ ends, with ii) a spacer region linking the 5’ and 3’ ends of the eukaryotic region, said spacer region is less than 500 basepairs in length, and with iii) a bacterial replication origin and a RNA selectable marker positioned separately within said intron, 3’UTR or the spacer region linking the 5’ and 3’ ends of the eukaryotic region sequences, and wherein said bacterial replication origin and said RNA selectable marker are not both positioned within a single intron, spacer region or 3’UTR (Summary of the Invention; particularly at least paragraphs [0010]-[0025] and [0037]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Hudecek et al and Lonza Bioresearch by also using a eukaryotic replicative minicircle expression plasmid vector with improved expression and more efficiently manufactured of Williams for encoding a transposon.
the replicative minicircle plasmid vector of Williams has improved expression and more efficiently manufactured.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Hudecek et al, Lonza Bioresearch and Williams, coupled with a high level of skill of an ordinary skilled artisan in the relevant prior art.
The modified method resulting from the combined teachings of Hudecek et al, Lonza Biorearch and Williams as set forth above has the same method step and starting materials as those from the claimed method of the present application, and therefore it would be indistinguishable from the method as claimed.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related to the above 103 rejections in the Amendment filed on 01/27/2021 (pages 10-14) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
Applicants argued basically that none of Hudecek, Lonza, Holmes, Williams, Szaboles, Unutmaz and Zhao either alone or in combination teach or suggest all of the limitations of currently amended claims 1, 11, 16, 32-35, 46, 57 and 132, particularly with the new limitation “and at least one of AC-YVAD-CMK, Z-VAD-FMK and Z-IETD-FMK” for step (c) in currently amended independent claim 1.  Once again, Applicants argued that the primary Hudecek reference is fatally flawed, and the Office has not considered 
First, with the new limitation “and at least one of AC-YVAD-CMK, Z-VAD-FMK and Z-IETD-FMK” please refer to the supplemental teachings of the additional Hui 
Second, once again the teachings of the primary Hudecek reference are not necessarily limited only the exemplary results shown in Figure 2B-2C; and the 1.132 Declaration of Dr. Shedlock was considered by the Examiner, including assuming that his interpretation of the statement “mRNA-MC: same amount of MC as MC-MC (equimolar to P-P)” in the Hudecek reference (page 6, lines 3-4) along with the calculated amount of CD19 CAR minicircle utilized in the mRNA-MC experiment shown in Figure 2B-2C of the Hudecek reference to be correct at 5.6 ug of DNA per 100 uL.  Example 5 in the Hudecek reference demonstrated clearly and explicitly that the amount of minicircle plasmid DNA to be nucleofected into lymphocytes is not necessarily limited only to 5.6 ug and/or 5.6 ug per 100 uL.  It is apparent that Applicants did not take into account of the entire teachings of the primary Hudecek reference. 
Third, with respect to the statement “mRNA-MC: same amount of MC as MC-MC (equimolar to P-P)” in the Hudecek reference (page 6, lines 3-4), Dr. Shedlock interpreted that same amount of MC (CD19 CAR transposon) used in the mRNA-MC experiment means the sum of MC-SB100X transposase (0.48 μg per 20 μl) and MC-CD19 CAR transposon (0.64 μg per 20 μl) used in the MC-MC experiment (1.132 Declaration filed on 09/20/2019, page 4, 10th paragraph).  However, on the contrary to Dr. Shedlock’s interpretation an ordinary skilled artisan would interpret the same statement to be meant that the amount of MC-CD19 CAR transposon used in the mRNA-MC experiment (SB100X transposase is in the form of mRNA while CD19 CAR would equate to 0.64 μg per 20 μl or 3.2 μg/ml.
Fourth, there is absolutely no inherent complexity whatsoever of delivering two different species of nucleic acids (RNA and DNA) since Hudecek et al stated clearly and explicitly “Superior transposition rates were found with the mRNA-MC combination compared to plasmids at all ratios (Fig.2B, C)” (page 36, top of first full paragraph).  Moreover, Hudecek et al taught clearly the use of mRNA as a source of the transposase has two advantages:  (a) because the transposase supplied by the mRNA is short-lived, there is a lower risk that already integrated transposons are re-mobilized; and (b) the supply of the transposase as mRNA eliminates the risk of unintentional integration of a transposase expression cassette into the host genome, which could lead to uncontrollable, continuous transposition of genomically integrated transposons; and Hudecek et al further stated explicitly and clearly “According to the invention, the lower amounts of transfected minicircle DNA (as compared to plasmid DNA) contribute to the reduction in toxicity achieved by the minicircles.  Again, this effect is not limited to minicircles but also applies to any other DNA encoding a transposable element containing an expression cassette for a transgene, provided that such DNA has a smaller size than a conventional plasmid which is suitable as a donor plasmid for transposable elements” (a bridging paragraph between pages 3-4).  
in addition to reducing cell toxicity mediated by higher amount of minicircle DNA, Hudecek et al also stated explicitly “In summary, these data demonstrate that the amount of MC-encoded SB100X and MC-encoded CD19-CAR that is transfected into T cells can be titrated to obtain a desired gene-transfer rate, a desired transgene expression level and a desired gene copy number.  This is useful to fine-tune the gene copy number (i.e. transposon copy number) to a desired number – e.g. to lower the gene copy number to reduce the number of genomic insertions and thus the risk for genotoxicity and insertional mutagenesis”.  With respect to a reasonable expectation of success or predictable results, Hudecek et al already demonstrated successfully titration of human T cells by transfecting cells with 31 ng of SB100X MC DNA and 37.5 ng of CD19-CAR MC DNA of MC-DNA vectors (total DNA amount of 68.5 ng in at least 20 uL nucleocuvette at a DNA concentration of 342.5 ng/100uL or 3.4 ug/mL which is way below the required DNA concentration of 50ug/mL and 25 ug/mL in claims 1 and 57, respectively) to obtain an average transposon copy number of about 2.8 in the genome of T cells (last paragraph on page 46; pages 48-49 and Figure 19A-C). 
Sixth, since the above rejections were made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, none of Lonza, Holmes, Williams, Szaboles, Unutmaz, Hui, Zhao, Ostertag and Pule has to teach or suggest the claimed DNA amount and/or concentration in an electroporation or nucleofection reaction.  Each of these additional references was cited to supplement the primary Hudecek reference for the numerous limitations recited in independent claim 1 and dependent claims 16 and 46, such as stimulating the plurality of immune cells for at least 48 hours with anti-CD3 anti-CD28 Human T-Expander CD3/CD28 beads in step (a), the plasmid DNA comprises an origin of replication, culturing the plurality of immune cells immediately following step (b) with IL-7 at a concentration of 20ng/ml, IL-15 at a concentration of 20 ng/ml, anti-CD3 anti-CD28 Human T-Expander CD3/CD28 beads and at least one of AC-YVAD-CMK, Z-VAD-FMK and Z-IETD-FMK, as well as the Super piggyback transposase enzyme comprises an amino acid sequence at least 75% identical to SEQ ID NO: 1 and/or an encoded antigen recognition region comprises a protein scaffold comprising or consists of Centyrin.  The Holmes reference was cited mainly to indicate that in an exemplification primary human T lymphocytes were already activated with Dynalbead CD3/CD28 (Invitrogen) at 370C and 5% CO2 for 15 to 48 hours prior to transduction with a recombinant adenoviral vector, and that the teachings of Holmes et al are not limited only to the use of a preferred recombinant adenoviral vector.

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.




Sequence 101
Patent No. 8399643

Alignment Scores:
Length:                 1782   
Score:                  3120.00        Matches:       591    
Percent Similarity:     99.8%          Conservative:  2      
Best Local Similarity:  99.5%          Mismatches:    1      
Query Match:            99.7%          Indels:        0      
DB:                     16             Gaps:          0      

US-15-849-545-1 (1-594) x US-12-712-504A-101 (1-1782)

Qy          1 MetGlySerSerLeuAspAspGluHisIleLeuSerAlaLeuLeuGlnSerAspAspGlu 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGGCTCTAGCCTGGACGACGAGCACATCCTGAGCGCCCTGCTGCAGAGCGACGACGAA 60

Qy         21 LeuValGlyGluAspSerAspSerGluValSerAspHisValSerGluAspAspValGln 40
              |||||||||||||||||||||||||||:::||||||||||||||||||||||||||||||
Db         61 CTGGTGGGCGAGGACAGCGACAGCGAGATCAGCGACCACGTGTCCGAGGACGACGTGCAG 120

Qy         41 SerAspThrGluGluAlaPheIleAspGluValHisGluValGlnProThrSerSerGly 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TCCGACACCGAGGAAGCCTTCATCGACGAGGTGCACGAAGTGCAGCCTACCAGCAGCGGC 180

Qy         61 SerGluIleLeuAspGluGlnAsnValIleGluGlnProGlySerSerLeuAlaSerAsn 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCCGAGATCCTGGACGAGCAGAACGTGATCGAGCAGCCTGGCAGCTCCCTGGCCAGCAAC 240

Qy         81 ArgIleLeuThrLeuProGlnArgThrIleArgGlyLysAsnLysHisCysTrpSerThr 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGAATCCTGACCCTGCCCCAGAGAACCATCAGAGGCAAGAACAAGCACTGCTGGTCCACC 300

Qy        101 SerLysSerThrArgArgSerArgValSerAlaLeuAsnIleValArgSerGlnArgGly 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TCCAAGAGCACCAGGCGGAGCAGAGTGTCCGCCCTGAACATCGTGCGGAGCCAGAGGGGC 360

Qy        121 ProThrArgMetCysArgAsnIleTyrAspProLeuLeuCysPheLysLeuPhePheThr 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CCCACCAGAATGTGCAGAAACATCTACGACCCCCTGCTGTGCTTCAAGCTGTTCTTCACC 420

Qy        141 AspGluIleIleSerGluIleValLysTrpThrAsnAlaGluIleSerLeuLysArgArg 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GACGAGATCATCAGCGAGATCGTGAAGTGGACCAACGCCGAGATCAGCCTGAAGAGGCGG 480

Qy        161 GluSerMetThrSerAlaThrPheArgAspThrAsnGluAspGluIleTyrAlaPhePhe 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GAGAGCATGACCAGCGCCACCTTCAGAGACACCAACGAGGACGAGATCTACGCCTTCTTC 540

Qy        181 GlyIleLeuValMetThrAlaValArgLysAspAsnHisMetSerThrAspAspLeuPhe 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GGCATCCTGGTGATGACCGCCGTGAGAAAGGACAACCACATGAGCACCGACGACCTGTTC 600

Qy        201 AspArgSerLeuSerMetValTyrValSerValMetSerArgAspArgPheAspPheLeu 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GACAGATCCCTGAGCATGGTGTACGTGTCCGTGATGAGCAGAGACAGATTCGACTTCCTG 660

Qy        221 IleArgCysLeuArgMetAspAspLysSerIleArgProThrLeuArgGluAsnAspVal 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ATCAGATGCCTGAGAATGGACGACAAGAGCATCAGACCCACCCTGCGGGAGAACGACGTG 720

Qy        241 PheThrProValArgLysIleTrpAspLeuPheIleHisGlnCysIleGlnAsnTyrThr 260

Db        721 TTCACCCCCGTGCGGAAGATCTGGGACCTGTTCATCCACCAGTGCATCCAGAACTACACC 780

Qy        261 ProGlyAlaHisLeuThrIleAspGluGlnLeuLeuGlyPheArgGlyArgCysProPhe 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CCTGGCGCCCACCTGACCATCGATGAGCAGCTGCTGGGCTTCAGAGGCAGATGCCCCTTC 840

Qy        281 ArgValTyrIleProAsnLysProSerLysTyrGlyIleLysIleLeuMetMetCysAsp 300
              |||:::||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AGAATGTACATCCCCAACAAGCCCAGCAAGTACGGCATCAAGATCCTGATGATGTGCGAC 900

Qy        301 SerGlyThrLysTyrMetIleAsnGlyMetProTyrLeuGlyArgGlyThrGlnThrAsn 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 AGCGGCACCAAGTACATGATCAACGGCATGCCCTACCTGGGCAGAGGCACCCAGACAAAC 960

Qy        321 GlyValProLeuGlyGluTyrTyrValLysGluLeuSerLysProValHisGlySerCys 340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GGCGTGCCCCTGGGCGAGTACTACGTGAAAGAACTGAGCAAGCCTGTGCATGGCAGCTGC 1020

Qy        341 ArgAsnIleThrCysAspAsnTrpPheThrSerIleProLeuAlaLysAsnLeuLeuGln 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 AGGAACATCACCTGCGACAACTGGTTCACCAGCATCCCCCTGGCCAAGAACCTGCTGCAG 1080

Qy        361 GluProTyrLysLeuThrIleValGlyThrValArgSerAsnLysArgGluIleProGlu 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAACCCTACAAGCTGACCATCGTGGGCACCGTGCGGAGCAACAAGCGGGAGATCCCAGAG 1140

Qy        381 ValLeuLysAsnSerArgSerArgProValGlyThrSerMetPheCysPheAspGlyPro 400
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 GTGCTGAAGAACAGCAGATCCAGACCTGTGGGAACAAGCATGTTCTGCTTCGACGGCCCC 1200

Qy        401 LeuThrLeuValSerTyrLysProLysProAlaLysMetValTyrLeuLeuSerSerCys 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 CTGACCCTGGTGTCCTACAAGCCCAAGCCCGCCAAGATGGTGTACCTGCTGTCCAGCTGC 1260

Qy        421 AspGluAspAlaSerIleAsnGluSerThrGlyLysProGlnMetValMetTyrTyrAsn 440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GACGAGGACGCCAGCATCAACGAGAGCACCGGCAAGCCCCAGATGGTGATGTACTACAAC 1320

Qy        441 GlnThrLysGlyGlyValAspThrLeuAspGlnMetCysSerValMetThrCysSerArg 460
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CAGACCAAGGGCGGCGTGGACACCCTGGACCAGATGTGCAGCGTGATGACCTGCAGCAGA 1380

Qy        461 LysThrAsnArgTrpProMetAlaLeuLeuTyrGlyMetIleAsnIleAlaCysIleAsn 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 AAGACCAACAGATGGCCCATGGCCCTGCTGTACGGCATGATCAATATCGCCTGCATCAAC 1440

Qy        481 SerPheIleIleTyrSerHisAsnValSerSerLysGlyGluLysValGlnSerArgLys 500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 AGCTTCATCATCTACAGCCACAACGTGTCCAGCAAGGGCGAGAAGGTGCAGAGCCGGAAG 1500

Qy        501 LysPheMetArgAsnLeuTyrMetSerLeuThrSerSerPheMetArgLysArgLeuGlu 520
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 AAATTCATGCGGAACCTGTACATGAGCCTGACCTCCAGCTTCATGAGAAAGAGACTGGAA 1560

Qy        521 AlaProThrLeuLysArgTyrLeuArgAspAsnIleSerAsnIleLeuProLysGluVal 540
              |||||||||||||||||||||||||||||||||||||||||||||||||||   ||||||
Db       1561 GCCCCCACCCTGAAGAGATACCTGCGGGACAACATCAGCAACATCCTGCCCAACGAAGTG 1620

Qy        541 ProGlyThrSerAspAspSerThrGluGluProValMetLysLysArgThrTyrCysThr 560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 CCAGGAACAAGCGACGACAGCACCGAGGAACCCGTGATGAAGAAGAGGACCTACTGCACC 1680


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 TACTGTCCCAGCAAGATCAGAAGAAAGGCCAACGCCAGCTGCAAGAAATGCAAAAAAGTG 1740

Qy        581 IleCysArgGluHisAsnIleAspMetCysGlnSerCysPhe 594
              ||||||||||||||||||||||||||||||||||||||||||
Db       1741 ATCTGCCGGGAGCACAACATCGACATGTGCCAGAGCTGTTTC 1782